Title: To Thomas Jefferson from Edmund Pendleton, 16 November 1775
From: Pendleton, Edmund
To: Jefferson, Thomas


                    
                        Virga. Caroline Novr. 16th. 1775.
                        E. Pendleton to Thomas Jefferson, Esqr.
                    
                    Former labours in Various Public emploiements now appear as recreations compared with the present, which affords a scanty allowance for food and sleep; I mention this as an Appology to you and my other freinds for not having wrote more frequently. The Committee having now Adjourned for a fortnight, I am at home and mean to write for Next Post as I set out on a small mountain excursion tomorrow, in pursuit of health and a little bracing up. We have at last Fixed three Posts with men well armed. Woodford is gone to the neighbourhood of Norfolk with 6 Companies of his Regiment, (the Berkley Riflemen not come yet) and 5 Companies of minutemen from Culpeper Batallion, making in the whole 660. 5 Companies of Minute men stationed at Hampton, who have effectually stop’d up the Channel and thrown up a breast work, so as to think themselves perfectly safe against a landing there, unless a very considerable reinforcement should arrive. Colo. Henry remains at Wmsburg with 6 Companies of his Regiment and 4 Companys of Minute men; his two Companies from West Auga. and Pitsa. are not yet come down. The life and Soul of this Corps is Capt. Green’s Company of Riflemen from Culpeper, who in three Reliefs of about 22 at a time, scour the Rivers, and have in various Attempts, prevented a landing of the enemy. Last week the King Fisher and four tenders full of men came up to Burwells Ferry and made several attempts to land during three days stay, but never came nearer than to receive a discharge of the Rifles, when they retired with great pricipitation, and ’tis Supposed the loss of some men. They had in [the?] time a droll contest for a small Cyder boat with one man, who lay between them about 200 yds. from shore. He attempted to come on Shore, when a Cannon Ball from the Navy passed just over his head and deter’d him. He then set sail for them, when a Rifle brought him too; he gave a Signal to the Man of War, who sent a Boat full of men for him, but When near, a Volly of Rifle bullets hurried them back without their prize. This was several times repeated ’til the Fleet moved up to James Town, when the Rifflemen seised the Boat, but the Man and Cyder were gone. At James Town they have Attempted to Land two or three times, but flie off as soon as a gun is fired at them. It is Supposed their errand up was to destroy the Boats at those Ferrys, to prevent the  Passage of the Troops to Norfolk, whose destination disturbs them much. Mighty threats and Cajolings have by turns been thrown out to stop it. Our last Accounts from Ld. Dunmore are that he daily expects to be recalled. May the Intelligence be speedy. I think the papers seem to give a gleam of hope that our Petition may yet produce peace; A happy period to the Campaign in Canada, should we be lucky enough to obtain it, may go a great way in hastening peace. Nor do I think Ld. Dunmore will be so sanguine about his Piratical War, as he was, since he finds that small Arms in the hands of a few men will keep numbers from landing. His slave scheme is also at an end, since it is now Public that he has sent off a sloop load to the West Indies, which has made others use every endeavor to escape from him, and will stop his further increase of that Crew. [I hope] the taking Chambley has enabled Montgomery to compleat his work at St. Johns. I had only [to] mention our friend Wythe to the Town. It met their Warmest Wishes and he will be Chosen, and I fancy Jos. Prentis will be his Substitute, unless Mr. Everard will accept it. Greet him and his good Lady, Colo. Lee’s, Colo. Harrison, Colo. Nelson and Lady, Mr. Willing, Mr. Mease and all my worthy acquaintance in the City. I can write but one Letter now. May wisdom and Felicity overshadow you all. Farewell.
                